DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
On page 12, the phrase “Figure 4B depicts a rear view 401” should be amended to “Figure 4B depicts a rear view [[401]] 404”. 
Appropriate corrections are required.

Claim Objections
In claim 5, the phrase “the plurality of light elements is configured light elements” should be amended to “the plurality of lighting elements [[is]] are configured”.
In claim 6, the phrase “light elements” should be amended to “lighting elements”.
In claim 8, the phrase “forms” should be amended to “form”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a limitation “receive electrical energy” which causes ambiguity. It is unclear if the recited “electrical energy” refers to the electrical energy generated from the captured solar energy, or refers to a new electrical energy. For continuing examination purpose, this limitation has been construed as “receive the electrical energy”. Claims 2-20 are also rejected for the same reason since they depend on claim 1 and have inherited the deficiency.
Claim 20 recites a limitation “charge control unit” which causes ambiguity. It is unclear if it refers to the “charge control unit” introduced beforehand, or refers to a new charge control unit. For continuing examination purpose, this limitation has been construed as “the charge control unit”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“charge control unit” in claim 1;
“cellular communication module” in claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 7, 8, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Willis (US 7,185,478 B1, hereinafter as “Willis”).
Regarding claim 1, Willis teaches:
A robotic mower power shed (a mower home base enclosure 50 in FIG.s 2 and 3) comprising:
a housing structure containing one or more compartments (FIG. 3 and [Col. 3 Lines 30-45]: a housing structure made of walls 51 contains compartments 54 and 55);
a roof structure (roof 52 in FIG.s 2 and 3) equipped with one or more photovoltaic (PV) cell elements (solar panel 53 in FIG.s 2 and 3), wherein the one or more PV cell elements are configured to generate electrical energy from captured solar energy ([Col. 3 Lines 30-45]); and
a charge control unit (power port 67 in FIG. 3) configured to receive the electrical energy via a connection to the one or more PV cell elements and to provide the electrical energy to at least a robotic mower device docked in the housing structure ([Col. 3 Lines 30-45]).
Willis teaches specifically (underlines are added by Examiner for emphasis):

    PNG
    media_image1.png
    504
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    564
    832
    media_image2.png
    Greyscale

[Col. 3 Lines 30-45] As illustrated in FIGS. 2 and 3, the system 1 further includes a mower home base enclosure 50 having walls 51 and a roof 52 which is typically PLEXIGLASS (trademark). A solar panel 53 is preferably provided in the roof 52 to facilitate charging the battery 38 (FIG. 6) of the automated lawnmower 2 when the automated lawnmower 2 is contained inside the mower home base enclosure 50, as will be hereinafter described. As shown in FIG. 3, a partition 56 divides the mower home base enclosure 50 into a mower compartment 54 and a storage compartment 55. A power port 67 provided on the partition 56 inside the mower compartment 54 is electrically connected to the solar panel 53 to receive solar-generated electrical current from the solar panel 53 and re-charge the battery 38 (FIG. 6) of the automated lawnmower 2 when the battery charge port 39 is plugged into the power port 67.

Regarding claim 7, Willis teaches all the limitations of claim 1.
Willis further teaches:
the one or more compartments in the housing structure comprise two or more compartments (FIG. 3: compartments 54 and 55), and the two or more compartments are adjacently positioned either side-by-side (FIG. 3: compartments 54 and 55 are adjacently positioned side-by-side) or in a stacked arrangement.

Regarding claim 8, Willis teaches all the limitations of claim 1.
Willis further teaches:
the one or more PV cell elements form a PV cell panel of any size (FIG.s 2 and 3: solar cells from solar panel 53).

Regarding claim 12, Willis teaches all the limitations of claim 1.
Willis further teaches:
the housing structure is manufactured from at least one of a metallic material, a plastic material ([Col. 3 Lines 30-45]: “As illustrated in FIGS. 2 and 3, the system 1 further includes a mower home base enclosure 50 having walls 51 and a roof 52 which is typically PLEXIGLASS”), and/or a composite material.

Regarding claim 15, Willis teaches all the limitations of claim 1.
Willis further teaches:
the housing structure includes at least one mower compartment door (door 61 in FIG.s 2 and 3).

Regarding claim 16, Willis teaches all the limitations of claim 1.
Willis further teaches:
the at least one mower compartment door is configured to be opened either manually or automatically (FIG. 3 and [Col. 3 Lines 47-52]: “A door motor 62 typically mounted on the interior surface of one of the walls 51 engages the enclosure door 61 through a linkage 63 to facilitate selective opening and closing of the door opening 64”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Willis in view of CHEN (CN 201426049 Y, hereinafter as “CHEN”). 
Regarding claim 2, Willis teaches all the limitations of claim 1, but does not teach a battery unit configured to receive and store additional electrical energy from the charge control unit.
However, CHEN teaches in an analogous art:
a battery unit configured to receive and store additional electrical energy (FIG.1 and Page 7: “the PC control board 4 controls the solar panel 2 to charge the storage battery 3 and the intelligent mower 6”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willis based on the teaching of CHEN, to make the robotic mower power shed to further comprise a battery unit configured to receive and store additional electrical energy from the charge control unit. One of ordinary skill in the art would have been motivated to do this modification since it can help store electrical energy.

Regarding claim 3, Willis-CHEN teaches all the limitations of claim 2.
CHEN further teaches:
the battery unit comprises a battery element of any size (FIG. 1: the storage battery 3 comprise a battery).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Willis based on the teaching of CHEN, to make the robotic mower power shed wherein the battery unit comprises a battery element of any size. One of ordinary skill in the art would have been motivated to do this modification since it can help store electrical energy.

Claims 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Willis in view of Mercer (US 2022/0063432 A1, hereinafter as “Mercer”). 
Regarding claim 4, Willis teaches all the limitations of claim 1, but does not teach a plurality of lighting elements.
However, Mercer teaches in an analogous art: 
a vehicle charging station comprises a plurality of lighting elements ([0017]: “FIGS. 1A-1I illustrate various views of an electric vehicle charging station (EVCS)100, in accordance with some embodiments. In some embodiments, the EVCS 100 includes a first vertical strip light source 101 and a second vertical strip light source 102”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willis based on the teaching of Mercer, to make the robotic mower power shed to further comprise a plurality of lighting elements. One of ordinary skill in the art would have been motivated to do this modification since it can help communicate “the state of the charging station”, as Mercer teaches in [0004].

Regarding claim 5, Willis-Mercer teach all the limitations of claim 4.
Mercer further teaches:
the plurality of light lighting elements are configured to provide visual status signals ([0019]: “the strip light sources can change brightness and/or color”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Willis based on the teaching of Mercer, to make the robotic mower power shed wherein the plurality of light lighting elements are configured to provide visual status signals. One of ordinary skill in the art would have been motivated to do this modification since it can help communicate “the state of the charging station”, as Mercer teaches in [0004].

Regarding claim 6, Willis-Mercer teach all the limitations of claim 4.
Mercer further teaches:
each of the plurality of lighting elements is configured to emit a different color ([0019]: “the strip light sources can change brightness and/or color”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Willis based on the teaching of Mercer, to make the robotic mower power shed wherein each of the plurality of lighting elements is configured to emit a different color. One of ordinary skill in the art would have been motivated to do this modification since it can help communicate “the state of the charging station”, as Mercer teaches in [0004].

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Willis in view of Zalewski (US 2019/0341954 A1, hereinafter as “Zalewski”). 
Regarding claim 9, Willis teaches all the limitations of claim 1, but does not teach the housing structure is equipped with a Wi-Fi repeater module.
However, Zalewski teaches in an analogous art: 
a housing structure is equipped with a Wi-Fi repeater module (FIG. 30 and [0553]: “A WCC light switch may have an AC tap for inductively harvesting power from (preferably) an insulated live wire. Constructs of example devices that may be integrated into an existing electrical box allow for operation of the electrical box, in addition to its normal function of a switch or power outlet, to also provide one or more of …(iii) a WIFI repeater…”. This teaches a room is equipped with a WIFI repeater module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willis based on the teaching of Zalewski, to make the robotic mower power shed wherein the housing structure is equipped with a Wi-Fi repeater module. One of ordinary skill in the art would have been motivated to do this modification since it can help “enable communication over a wireless network”, as Zalewski teaches in [0012].

Regarding claim 10, Willis teaches all the limitations of claim 1, but does not teach the housing structure is equipped with a cellular communication module.
However, Zalewski teaches in an analogous art: 
a housing structure is equipped with a cellular communication module (FIG.s 13A and 30, and [0318-0319]: “the local nodes 452 can be paired with the WCC device 100 …. Wireless mesh networks can, in one embodiment, use various ones or combinations of wireless technologies, such as .. cellular technologies”. This teaches the WCC in a housing structure is equipped with a cellular communication module to communicate using cellular technology).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willis based on the teaching of Zalewski, to make the robotic mower power shed wherein the housing structure is equipped with a cellular communication module. One of ordinary skill in the art would have been motivated to do this modification since it can help “enable communication over a wireless network”, as Zalewski teaches in [0012].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Willis in view of Collins (US 2017/0040927 A1, hereinafter as “Collins”). 
Regarding claim 11, Willis teaches all the limitations of claim 1, but does not teach a power outlet configured to charge additional power tool accessories.
However, Collins teaches in an analogous art: 
A outdoor solar shed comprising a power outlet configured to charge additional power tool accessories (FIG. 2 and [0044]: “Solar power is typically produced as DC power and must be converted to AC for many applications, including sending it to a building, a power outlet, or a utility grid. Depending on the embodiment, the electrical and connectivity box and/or DC-to-AC inverters may be located underneath one or more PV panels, attached to a portion of the girder assembly, or mounted on or near an existing pole itself”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willis based on the teaching of Collins, to make the robotic mower power shed to further comprise a power outlet configured to charge additional power tool accessories. One of ordinary skill in the art would have been motivated to do this modification since it can help provide power for many other application, as Collins teaches in [0044].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Willis in view of Brown (US 2012/0291371 A1, hereinafter as “Brown”). 
Regarding claim 13, Willis teaches all the limitations of claim 1, but does not teach at least one carrying handle configured for transporting the robotic mower power shed.
However, Brown teaches in an analogous art: 
at least one carrying handle configured for transporting a portable storage structure (FIG. 1 and [0019]: “the roof (106) may all be made of a hard plastic, fiberglass, aluminum or similar material. The material used for construction is durable, able to withstand environmental wear, yet light enough to allow a user (or multiple users) lift and carry the portable storage structure (100). A pair of handles (116a, 116b) may be attached to the front panel (102) and the back panel to assist the user when lifting the portable storage structure (100)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willis based on the teaching of Brown, to make the robotic mower power shed to further comprise at least one carrying handle configured for transporting the robotic mower power shed. One of ordinary skill in the art would have been motivated to do this modification since it can help “assist the user when lifting” the structure, as Brown teaches in [0019].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Willis in view of VOLIN (US 2020/0060224 A1, hereinafter as “VOLIN”). 
Regarding claim 14, Willis teaches all the limitations of claim 1, but does not teach the robotic mower power shed is configured to be folded and/or disassembled in a compact form for shipment or transport.
However, VOLIN teaches in an analogous art: 
a pet crate is configured to be folded and/or disassembled in a compact form for shipment or transport (FIG.s 2A, 6C, 6D and [0001]: “The present invention relates to a pet crate, which is cheap to produce, is easy to ship as one unit, requires little assembly, and can be quickly and easily be unfolded”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willis based on the teaching of VOLIN, to make the robotic mower power shed wherein the robotic mower power shed is configured to be folded and/or disassembled in a compact form for shipment or transport. One of ordinary skill in the art would have been motivated to do this modification since it can help make it “easy to ship”, as VOLIN teaches in [0001]. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Willis in view of Greene (US D455501 S, hereinafter as “Greene”). 
Regarding claim 17, Willis teaches all the limitations of claim 1, but does not teach the housing structure is configured to include a plurality of entry points such that the robotic mower device is able to enter and/or exit from multiple sides of the housing structure.
However, Greene teaches in an analogous art: 
the housing structure is configured to include a plurality of entry points such that a tool is able to enter and/or exit from multiple sides of the housing structure (FIG. 1: teaches a storage shed with multiple access doors from multiple sides of the storage shed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willis based on the teaching of Greene, to make the robotic mower power shed wherein the housing structure is configured to include a plurality of entry points such that the robotic mower device is able to enter and/or exit from multiple sides of the housing structure. One of ordinary skill in the art would have been motivated to do this modification since it enables multiple access from multiple sides, as Greene teaches in FIG. 1.

Claims 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Willis in view of Rezayat (US 2017/0146287 A1, hereinafter as “Rezayat”). 
Regarding claim 18, Willis teaches all the limitations of claim 1, but does not teach the roof structure is configured to be adjusted to an angle that permits the one or more PV cell elements to optimally receive solar light.
However, Rezayat teaches in an analogous art: 
the roof structure is configured to be adjusted to an angle that permits the one or more PV cell elements to optimally receive solar light (FIG. 2 and [0031]: “the roof section (206) may be automated byway of one or more pushrods that can be used to adjust the angle of the solar panel mounting surface relative to the sun. In this manner, an adjustable roof section can be initially configured for maximum solar exposure for a particular area, or may be manually or automatically adjusted throughout the day to maintain maximum solar exposure for the solar panels (106)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willis based on the teaching of Rezayat, to make the robotic mower power shed wherein the roof structure is configured to be adjusted to an angle that permits the one or more PV cell elements to optimally receive solar light. One of ordinary skill in the art would have been motivated to do this modification since it can help “maintain maximum solar exposure for the solar panels”, as Rezayat teaches in [0031].

Regarding claim 19, Willis teaches all the limitations of claim 1, but does not teach the roof structure is configured to be rotated.
However, Rezayat teaches in an analogous art: 
the roof structure is configured to be rotated ((FIG. 2 and [0031]: “the roof section (206) may be automated byway of one or more pushrods that can be used to adjust the angle of the solar panel mounting surface relative to the sun. In this manner, an adjustable roof section can be initially configured for maximum solar exposure for a particular area, or may be manually or automatically adjusted throughout the day to maintain maximum solar exposure for the solar panels (106)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willis based on the teaching of Rezayat, to make the robotic mower power shed wherein the roof structure is configured to be rotated. One of ordinary skill in the art would have been motivated to do this modification since it can help “maintain maximum solar exposure for the solar panels”, as Rezayat teaches in [0031]. 

Regarding claim 20, Willis teaches all the limitations of claim 1, but does not teach a smart phone application provisioned on a mobile device is configured to operate at least one of the roof structure, the charge control unit, and the robotic mower device.
However, Rezayat teaches in an analogous art: 
a smart phone application provisioned on a mobile device is configured to operate the storage shed (FIG. 6 and [0041]: “Turning now to FIG. 6, that figure shows a flowchart of a set of exemplary high-level steps that a system could perform to allow remote management of the system. A CMCU (102) may be installed with the cold-shed and paired with the shed and one or more mobile devices that may be configured to manage the shed operations (600). ... For example, in the case of a GSM cellular communication method, after installation of the CMCU (102) within the cold-shed, a user may insert the mobile SIM card in the mobile device to be used. The application may be installed and opened, and a user may add one or more mobile device numbers to the CMCU (102) for mobile devices that may be used to manage cold-shed operations or view cold-shed data. Varying levels of registered user may exist, such as a read only mode for viewing certain data without making changes, a manager mode that is able to view and change settings, or similar configurations”. This teaches a phone application provisioned on a mobile phone is configured to manage the operation of the storage shed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willis based on the teaching of Rezayat, to make the robotic mower power shed wherein a smart phone application provisioned on a mobile device is configured to operate at least one of the roof structure, the charge control unit, and the robotic mower device. One of ordinary skill in the art would have been motivated to do this modification since it can help “allow remote management of the system”, as Rezayat teaches in [0041]. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
JIN (CN 102960125 A): teaches a solar charging station for a mower.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115